OPINION
Relator avers that he is incarcerated at the Lima Correctional Institution and that the Adult Parole Authority ("APA") has refused to order his release. Relator requests that this court compel respondent judge — who sentenced relator in State v. Brewer,
Cuyahoga County Court of Common Pleas Case No. CR-347465 — to "submit to the relator and the APA, justification of the respondent [sic] sentencing discretion [sic] so that the relator came [sic] obtain a parole." Complaint.
Respondent has filed a motion to dismiss. Respondent contends that the complaint does not articulate any discernible relief. Respondent also argues that relator did not submit any evidence that the Adult Parole Authority requires additional information from respondent. Relator has not opposed the motion.
In State ex rel. Clark v. Lile (1997), 80 Ohio St.3d 220,685 N.E.2d 535, the court of appeals dismissed the relator's request for relief in mandamus to compel the sentencing judge to ensure that relator received his proper sentence and to notify the Department of Rehabilitation and Correction of the proper term. The Supreme Court affirmed the dismissal by the court of appeals. Likewise, relator in this action has failed to establish a duty on the part of respondent judge to submit to the Adult Parole Authority "justification" of the sentence imposed on relator.
Furthermore, relator failed to comply with Loc.App.R. 45(B)(1)(a) which requires that complaints in original actions "be supported by an affidavit from the plaintiff or relator specifying the details of the claim."
Accordingly, respondents motion to dismiss is granted. Relator to pay costs.
Writ dismissed.
ANN DYKE, J., CONCURS.
JAMES M. PORTER, A.J.